Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 9/25/2019.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130279112 A1, hereinafter Kim) in view of Hu (US 20190130519 A1, hereinafter Hu)


Regarding claim 10, Kim teaches an electronic device (fig 1) comprising:

a substrate (motherboard MB, fig 3) on which an electronic component (90b, fig 3) is mounted;

an expansion card (SP, fig 3) disposed at an interval from the substrate ([0019] recites ‘A printed circuit board SP is secured to the metal sheet 80 at a location distant from the motherboard MB’);

The motherboard MB and the printed circuit board SP are electrically connected to each other through a cable or a flexible printed circuit board’) electrically connecting the substrate and the expansion card;



a bracket (80, fig 3) 

a chassis (20, figs 1, 2) housing the substrate, the expansion card, the flexible printed circuit, the connector (since the chassis  houses the flexible printed circuit), and the bracket (figs 1-3), wherein

the bracket is fixed to the chassis (figs 1-3).

However Kim fails to specifically teach a connector is in the flexible printed circuit and to which a terminal of the expansion card is connected;
a bracket fixed to the connector; and

Hu figs 5, 7a specifically teaches a connector (321a1) is in the flexible printed circuit (237a1, fig 7a) and to which a terminal (317a1) of the expansion card (307a, fig 7a) is connected;

a bracket fixed to the connector (paragraph 0045 recites ‘In this embodiment, cable 237a.sub.1 is a wire cable having Flexible Printed Circuit (FPC) with stiffeners and screws and connectors 319a.sub.1 and 321a.sub.1 on opposite ends of cable 237a.sub.1 for mating and interconnection with small contact array interposer 315a.sub.1 on main board 304 and corresponding connection/connector 317a.sub.1 (e.g., which may be any suitable connector including a contact array interposer) on graphics board 307a’); and
.


Claims 1-6, 8-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130279112 A1, hereinafter Kim) in view of Hu (US 20190130519 A1, hereinafter Hu), further in view of Lim (US 20140022733 A1, hereinafter Lim)

Regarding claim 1, Kim teaches an electronic device (fig 1) comprising:

a substrate (motherboard MB, fig 3) on which an electronic component (90b, fig 3) is mounted;

an expansion card (SP, fig 3) disposed at an interval from the substrate ([0019] recites ‘A printed circuit board SP is secured to the metal sheet 80 at a location distant from the motherboard MB’);

a flexible printed circuit ([0020] recites ‘The motherboard MB and the printed circuit board SP are electrically connected to each other through a cable or a flexible printed circuit board’) electrically connecting the substrate and the expansion card;





a bracket (80, fig 3) 

a chassis (20, figs 1, 2) housing the substrate, the expansion card, the flexible printed circuit, the connector (since the chassis  houses the flexible printed circuit), the cooling unit, and the bracket (figs 1-3), wherein

the cooling fan is between the substrate and the expansion card (figs 2-4), 

the bracket is fixed to the chassis (figs 1-3).

However Kim fails to specifically teach a connector in the flexible printed circuit and to which a terminal of the expansion card is connected;
a bracket fixed to the connector; and
the cooling fan overlaps the flexible printed circuit.

Hu figs 5, 7a specifically teaches a connector (321a1) in the flexible printed circuit (237a1, fig 7a) and to which a terminal (317a1) of the expansion card (307a, fig 7a) is connected;

a bracket fixed to the connector (paragraph 0045 recites ‘In this embodiment, cable 237a.sub.1 is a wire cable having Flexible Printed Circuit (FPC) with stiffeners and screws and connectors 319a.sub.1 and 321a.sub.1 on opposite ends of cable 237a.sub.1 for mating and interconnection with small contact array interposer 315a.sub.1 on main board 304 and corresponding connection/connector 317a.sub.1 (e.g., which may be any suitable connector including a contact array interposer) on graphics board 307a’); and
a cooling fan (410a, fig 5) overlaps the flexible printed circuit (237a).



However one may argue that Hu fig 5 fails to teach that the cooling fan overlaps the flexible printed circuit

Lim (US 20140022733 A1) teaches a connector (103) in the flexible printed circuit (110) and to which a terminal of an expansion card is connected ([0055] mentions SATA);
a bracket (135, fig 3) 
a cooling fan (164, fig 12) overlaps the flexible printed circuit (110).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Lim into the device of Kim and Hu. The ordinary artisan would have been motivated to modify Kim and Hu in the above manner for the purpose of cooling an fpcb.

Regarding claim 2, Kim, Hu and Lim teach the electronic device according to Claim 1, wherein the bracket of Kim further has:

a bottom bracket (Kim 80, fig 3) between the connector and the chassis (since it is between the fpcb and 20F of Kim), and is fixed to the chassis (Kim fig 3); and

a top bracket (Kim 20R, fig 2) holds the connector between the top bracket and the bottom bracket (since fpcb is between 80 and 20R of Kim, see figs 2, 3).


Regarding claim 3, Kim, Hu and Lim teach the electronic device according to Claim 2, wherein Kim further teaches the top bracket (Kim 20R, fig 2) is fixed to the bottom bracket (figs 1-3).

Regarding claim 3, Kim, Hu and Lim teach the electronic device according to Claim 2, wherein Lim further teaches the top bracket (130b, figs 2-3) is fixed to the bottom bracket (130a, figs 2-3).


Regarding claim 4, Kim, Hu and Lim teach the electronic device according to Claim 2, wherein the bottom bracket of Kim further has:

a pedestal portion on which a part of the flexible printed circuit is placed (portion of 80 which holds SP, paragraph 0019 recites ‘A printed circuit board SP is secured to the metal sheet 80 at a location distant from the motherboard MB’); and a positioning portion (bottom portion of 80) positions the bottom bracket and the flexible printed circuit (fig 3).


Regarding claim 5, Kim, Hu and Lim teach the electronic device according to Claim 1, wherein Kim further teaches the expansion card (SP, Kim fig 3) is fixed to the bracket (80, Kim fig 3) in a portion other than the terminal of the expansion card (Kim paragraph 0020 recites ‘A printed circuit board SP is secured to the metal sheet 80 at a location distant from the motherboard MB’).

Further regarding claim 5, Kim, Hu and Lim teach the electronic device according to Claim 1, wherein Hu further teaches an expansion card (307b, fig 6) is fixed to the bracket in a portion other than the terminal of the expansion card (see annotated fig 6 below).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Hu fig 6 into the device of Kim, Hu and Lim. The ordinary artisan would have been motivated to modify Kim, Hu and Lim in the above manner for the purpose of holding the pcb at multiple portions for a more secure hold.
	

    PNG
    media_image1.png
    523
    795
    media_image1.png
    Greyscale


Regarding claim 6, Kim, Hu and Lim teach the electronic device according to Claim 1, wherein Kim further comprises the chassis has a keyboard (K, fig 1),

the keyboard has:

a back plate (20F) supporting the plurality of keys ([0015] recites ‘The front case 20F includes a keyboard K’), and
	the bracket (80) is fixed to the back plate (fig 3).


Regarding claim 8, Kim, Hu and Lim teach the electronic device according to Claim 1, wherein Hu further comprising:

a plurality of sets of the expansion card (multiple graphics cards, paragraph 0035) and the connector, and which are connected to the flexible printed circuit (paragraph 0036 recites ‘It will be understood that each of cables 237a and 237b may itself be a combination of two or more cables’).


Regarding claim 9, Kim, Hu and Lim teach the electronic device according to Claim 8, wherein Hu further comprises

a number of the flexible printed circuit is one (paragraph 0036 recites ‘It will be understood that each of cables 237a and 237b may itself be a combination of two or more cables’), and

the flexible printed circuit electrically connects the plurality of sets and the substrate (paragraph 0036 recites ‘It will be understood that each of cables 237a and 237b may itself be a combination of two or more cables’).


Regarding claim 11, Kim teaches an electronic device (fig 1) comprising:

a substrate (motherboard MB, fig 3) on which an electronic component (90b, fig 3) is mounted;

an expansion card (SP, fig 3) disposed at an interval from the substrate ([0019] recites ‘A printed circuit board SP is secured to the metal sheet 80 at a location distant from the motherboard MB’);

The motherboard MB and the printed circuit board SP are electrically connected to each other through a cable or a flexible printed circuit board’) electrically connecting the substrate and the expansion card;



a cooling unit (CU, fig 3) having a heat transport member (40, 50b, H) thermally connected to the electronic component (90b) and a cooling fan (60a) cooling the heat transport member;

a bracket (80, fig 3) 

a chassis (20, figs 1, 2) housing the substrate, the expansion card, the flexible printed circuit, the connector (since the chassis  houses the flexible printed circuit), and the cooling unit (figs 1-3), wherein

the cooling fan is between the substrate and the expansion card (figs 2-4), 

However Kim fails to specifically teach a connector is in the flexible printed circuit and to which a terminal of the expansion card is connected;
the cooling fan overlaps the flexible printed circuit.

Hu figs 5, 7a specifically teaches a connector (321a1) is in the flexible printed circuit (237a1, fig 7a) and to which a terminal (317a1) of the expansion card (307a, fig 7a) is connected;

a cooling fan (410a, fig 5) overlaps the flexible printed circuit (237a).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Hu into the device of Kim. The ordinary artisan would have been motivated to modify Kim in the above manner for the purpose of connecting an expansion card with a motherboard via fpcb. Kim [0020] mentions that this is done but Kim does not provide details as to how it is done.

However one may argue that Hu fig 5 fails to teach that the cooling fan overlaps the flexible printed circuit

Lim (US 20140022733 A1) teaches a connector (103) is in the flexible printed circuit (110) and to which a terminal of an expansion card is connected ([0055] mentions SATA);
a cooling fan (164, fig 12) overlaps the flexible printed circuit (110).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Lim into the device of Kim and Hu. The ordinary artisan would have been motivated to modify Kim and Hu in the above manner for the purpose of cooling an fpcb.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hu, further in view of Lim, still further in view of Liu (US 20200036821 A1, hereinafter Liu)

Regarding claim 7, Kim, Hu and Lim teach the electronic device according to Claim 6, but fail to specifically teach that the flexible printed circuit is fixed to the back plate with a double-sided tape.

Liu teaches a flexible printed circuit is fixed to a back plate (12) with a double-sided tape (paragraph 0056)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Liu into the device of Kim, Hu and Lim. The ordinary artisan would have been motivated to modify Kim, Hu and Lim in the above manner for the purpose of securing the fpcb.

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/JINHEE J LEE/             Supervisory Patent Examiner, Art Unit 2841